Citation Nr: 0427387	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-03 954	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant & Acquaintance

ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who had recognized active service 
from February 1943 to July 1945.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Manila Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2003, the 
veteran testified at a Decision Review Officer hearing; a 
transcript of that hearing is of record.  

An August 1999 rating decision denied the veteran's initial 
claim for arthritis as not well grounded.  Furthermore, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  The law also provided that 
under certain circumstances claims that had been denied as 
not well grounded and became final during the period from 
July 14, 1999, to November 9, 2000, may be re-adjudicated as 
if the denial had not been made.  In October 2001, the RO 
advised the veteran that his claim would be reviewed pursuant 
to the VCAA.  In the July 2002 rating decision the RO re-
adjudicated (and denied) the claim on de novo review.  


FINDING OF FACT

Arthritis was not manifested in service or in the first 
postservice year, and there is no competent evidence that 
shows that the veteran now has arthritis that is related to 
service.  


CONCLUSION OF LAW

Service connection for arthritis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). The VCAA and implementing regulations apply in the 
instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  Although 
the claim had initially been denied as not-well-grounded, the 
decision on appeal denied it on merits de novo review.  The 
veteran was provided a copy of the decision denying his 
claim.  That decision, a December 2002 statement of the case 
(SOC), and a supplemental statement of the case (SSOC) issued 
in May 2003, notified him of the evidence necessary to 
substantiate the claim, and of what was of record.  By 
correspondence in October 2001 and January 2004, he was 
notified of the VCAA and how it applied to his claims.  
Correspondence in October 2001, February 2002, April 2002, 
and January 2004, along with the July 2002 decision clearly 
cited the changes in the law brought about by the VCAA and 
implementing regulations; it explained that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice preceded the decision now on appeal, and although it 
asked the veteran to respond with any new evidence in support 
of his claim within 60 days, he was also advised that 
evidence submitted within a year would be considered.  In 
fact, all evidence received in the interim has been accepted 
for the record and considered.  In June 2003 correspondence 
the veteran indicated he had no records to submit.    

Regarding the duty to assist, VA requested all identified 
treatment records.  The veteran was advised that the requests 
were not fruitful.  The Board considered whether a VA 
examination was indicated.  A VA examination is indicated 
when there are:  1)  Competent evidence of current 
disability.  2)  Evidence establishing a disability causing 
event in service.  3)  Evidence suggesting that the current 
disability and the event in service might be related.  
38 C.F.R. § 3.159.  Here, we have none of these factors, and 
a VA examination is not in order.  

Since the VA has provided all required notice and assistance 
to the veteran or made reasonable efforts to do so, the Board 
finds it proper to proceed with appellate review.  It is not 
prejudicial to the veteran to adjudicate this claim based on 
the current record. See Bernard v. Brown, 4 Vet. App. 384 
(1994).
 
II.	Factual Background

A June 1945 Affidavit for Philippine Army Personnel lists no 
wounds or illnesses.  A June 1945 physical examination 
revealed no abnormalities.  The veteran also did not list any 
wounds or illnesses on a March 1946 Affidavit for Philippine 
Army Personnel.  

Postservice medical records include a medical certification 
from Dr. I.D. dated in July 1997, Bindoy District Hospital 
records dated from September 1992 to August 1993, and a 
statement from the former Guihulngan District Hospital dated 
in May 2002.  None of the postservice records show any 
complaints, findings, or treatments for arthritis; all 
pertain to unrelated disabilities.    

At a DRO hearing in May 2002 the veteran's friend (a 
layperson) testified essentially to the effect that he was 
aware the veteran had arthritis in service because he was 
sent to a convalescent center.

III.	Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on a claim of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in service if manifested to a 
compensable degree in the veteran's first postservice year.  
38 U.S.C.A. §§ 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The first threshold for establishing service connection is a 
medical diagnosis of the disability claimed.  Here, the 
record is devoid of any competent evidence that the veteran 
has arthritis.  However, as arthritis is often a product of 
the aging process, and given the veteran's age (over 80) it 
is quite likely that he may indeed have arthritis.  If that 
was the only requirement for establishing service connection 
that was not met, a VA examination might be indicated despite 
the fact that the veteran has not submitted or identified any 
medical evidence he has arthritis.  However, there is also no 
competent evidence that the veteran had arthritis in service 
(While the Board is aware of the veteran's statements and his 
friend's testimony to the effect that he had arthritis in 
service, as they are laypersons, they may not establish a 
medical diagnosis by their own observations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)) or in the first 
postservice year (so as to trigger application of the 
presumptive provisions for chronic diseases).  Likewise, 
there is no competent (medical) evidence to the effect that 
any current arthritis would be related to the veteran's 
service.  

In short, there is simply no competent evidence supporting 
the veteran's claim.  Notably, almost 60 years have now 
passed since the veteran was separated from service.  The 
length of this interval between service and any possible 
competent evidence showing the existence of the disability at 
issue would also mitigate against a finding that such 
disability is related to service or any event(s) therein.  
The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.  


ORDER

Service connection for arthritis is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



